Citation Nr: 0330068	
Decision Date: 10/03/03    Archive Date: 11/05/03

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of humeral fracture with degenerative arthritis 
of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the thoracic spine. 

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel
REMAND 

The veteran active service from March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In statements received in November 2001, the appellant raised 
the issue of service connection for a low back disability.  
This is referred to the RO for appropriate action.

Since the issuance of the statements of the case, the 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 was amended in 2002 and other 
amendments, pertaining to disabilities of the spine, were 
made in September 2003.  

Since the veteran's submission of additional evidence to the 
Board in April 2003, the United States Court of Appeals for 
the Federal Circuit held that when additional relevant 
evidence is obtained by the Board that was not initially 
considered by the RO, the Board must refer the evidence to 
the RO for review unless this procedural right is waived by 
the appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the March 2002 statement of the case, as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  



Accordingly, to ensure due process the case is REMANDED for 
the following actions:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. 

2.  Schedule the veteran for orthopedic 
and neurological examinations to 
determine the current level of disability 
affecting the right shoulder and the 
cervical and thoracic segments of the 
spine.  The neurological examination 
should include testing of the peripheral 
nerves to determine the extent of 
neurological involvement. 

3.  After the above development 
adjudicate the claims for increase, 
considering all the evidence of record, 
including the evidence received after the 
statements of the case.  The revised 
rating criteria for intervertebral disc 
syndrome and for disabilities of the 
spine must be addressed.  

4.  If any decision remains adverse to 
the veteran, the veteran and 
representative should be furnished a 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




